NOTE: This order is nonprecedential.

  Wuiteb ~tate% <!:Court of ~peaI%
      for tbe jfeberaI <!:Circuit

          IN RE MIRACLE TUESDAY, LLC


                       2011-1373
                 (Serial No. 77/649,391)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                     ON MOTION


                      ORDER

    The Director of the United States Patent and Trade-
mark Office moves without opposition for a 14-day exten-
sion of time, until December 27, 2011, to file his
responsive brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
IN RE MIRACLE                                           2
                            FOR THE COURT


      DEC 12 2011            lsI Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Paul D. Supnik, Esq
    Raymond T. Chen, Esq.
s21
                                u.s. COURtFILED
                                           OF APPEALS fiR
                                  THE FEDERAL CIRCUIT

                                     DEC 122011

                                       JAN HORBAI.Y
                                          CI.£RK